Citation Nr: 0006389	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-03 525A	)	DATE
	)
	)


THE ISSUES

1.  Whether a January 1998 decision of the Board of Veterans' 
Appeals denying as not new and material evidence submitted to 
reopen a claim of entitlement to service connection for a 
malaria-like disease, manifested by chills, fever, and 
disorientation should be revised or reversed on the grounds 
of clear and unmistakable error.

2.  Whether a January 1998 decision of the Board of Veterans' 
Appeals denying as not new and material evidence submitted to 
reopen a claim of entitlement to service connection for 
venereal disease, to include penile lesions, should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in January 
1998.


FINDINGS OF FACT

1.  In a January 1998 decision, the Board determined that no 
new and material evidence had been submitted to reopen a 
claim for service connection for a malaria-like disease, 
manifested by chills, fever, and disorientation. 

2.  In a January 1998 decision, the Board determined that no 
new and material evidence had been submitted to reopen a 
claim for venereal disease, to include penile lesions.

3.  The pleadings submitted by the moving party alleging 
clear and unmistakable error in the January 1998 Board 
decision do not clearly and specifically set forth the 
Board's claimed error of fact or law and why the result in 
the decision would have been manifestly different but for the 
alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
January 1998 decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403(a) & (c), 20.1404(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

In its January 1998 decision, the Board found no evidence had 
been submitted since a September 1975 decision of the RO 
showing that a malaria-like disease currently existed.  That 
decision also found that no evidence had been submitted since 
February 1983 and September 1984 Board decisions showing that 
venereal disease, to include penile lesions, currently 
existed.

In pleadings prepared by the moving party in May and October 
1999, it was asserted that the 1998 Board committed clear and 
unmistakable error for three separate reasons.  First, it is 
asserted that the Board failed to consider the evidence of 
current disability in refusing to reopen the claims, 
specifically taking issue with the results of VA examination 
which failed to verify the existence of his claimed 
disorders.  Second, it is asserted that the Board failed to 
consider the provisions of 38 C.F.R. §§ 3.303, 3.304, and 
3.307.  Third, the moving party asserts that the Board relied 
on a judicially created standard of review for new and 
material claims that had been struck down by a decision of 
United States Court of Appeals for the Federal Circuit (the 
"Federal Circuit").  In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Circuit held that the judicially 
created standard for reopening claims then in effect was 
inconsistent with the plain language of 38 C.F.R. § 3.156(a).  
This standard, as defined in Colvin v. Derwinski, 1. Vet. 
App. 174 (1991) required that new and material evidence 
create "a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the prior denial.  The moving 
party argued that the 1998 Board's denial relied in part on 
the standard which was struck down by the court in Hodge.

The Board concludes that the moving party has failed to set 
forth persuasive reasons why the decision of January 1998 was 
clearly and unmistakably erroneous to the extent that, had 
the alleged errors not been committed, the outcome in the 
case would have been manifestly different.  38 C.F.R. 
§ 20.1404(b).  The caselaw of the Court and the regulations 
cited above are clear on the point that allegations of clear 
and unmistakable error must be supported by specific 
allegations of error in fact or law in the Board decision, 
and if it is not absolutely clear that a different result 
would have ensued but for the error, the error complained of 
cannot be clear and unmistakable.  The first argument above 
is essentially a disagreement with how the Board weighed or 
evaluated the evidence in its decision of January 1998.  See 
38 C.F.R. § 20.1403(d)(3) (Disagreement as to how the facts 
were weighed or evaluated is not clear and unmistakable 
error).  The second argument merely states that the January 
1998 Board failed to follow certain regulations, without 
specifying how this failure constitutes clear and 
unmistakable error.  See 38 C.F.R. § 20.1404(b) (Non-specific 
allegations of failure to follow regulations are insufficient 
to satisfy the pleading requirements).  Finally, the third 
argument is based on a change in interpretation of law which 
occurred subsequent to the Board's January 1998 decision.  
See 38 C.F.R. § 20.1403(e) (Clear and unmistakable error does 
not include the otherwise correct application of a regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation).  In this regard, the Board notes that the moving 
party has not alleged that the law in effect at the time of 
the 1998 Board decision was incorrectly applied.

The Board concludes that the above arguments are not the 
"very specific and rare" kind of error that constitutes 
clear and unmistakable error.  38 C.F.R. § 20.1403(a) & 
(d)(3) (1999).  Without any specific allegations of error in 
fact or law in the January 1998 Board decision, the motion is 
insufficient to support revision of the Board's January 1998 
decision on the basis of clear and unmistakable error and the 
motion must be denied.


ORDER

The motion alleging clear and unmistakable error in the 
Board's January 1998 decision is denied.



		
	BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals


 


